*493Rehearing denied January 3, 1922.
On Petition eor Rehearing.
(202 Pac. 732.)
Mr. R. W. Swagler, for the petition.

Mr. P. J. Gallagher, contra.

In Banc.
By a petition for rehearing plaintiff challenges the sale made by the guardian of the persons and estate of Monna Cammann and Maude .Cammann, minors, mentioned in our former memorandum, for the reason that such sale was void on its face, and claims that the record discloses that such guardian had been discharged prior to the time of making the guardian’s sale.
As we understand the briefs and record, this question was not an issue in the ease. Referring to the abstract of record we find the allegation in regard to the guardian, following a recitation of the petition for the appointment and order of the County Court appointing the guardian, to be as follows:
“That on the 11th day of March, 1908, the said Alex Smith, then being the duly appointed, qualified and acting guardian of the estate of Monna Cammann and Maude Cammann, and being in complete possession of said estate, and particularly said land, filed in the County Court of Malheur County, Oregon, a duly verified petition in writing, praying for an order of sale, permitting him to sell all of the right, title and interest of the minors, Monna Cammann and Maude Cammann. * * ”
This paragraph proceeds to narrate the issuance of the order of sale, the description of real estate, the *494proceedings of the sale and the execution of the guardian’s deed.
The appointment of the guardian is admitted by the plaintiff in her reply. Paragraph 5, of which we have quoted a portion, was replied to by plaintiff as follows:
“Replying to paragraph 5 thereof plaintiff admits that on the 11th day of March, 1908, the said Alex Smith as Guardian of the estate of Monna Camm-ann and Maude Cammann filed his petition for the sale of the real estate described therein, but denies that said guardian was then in the complete possession of said estate or exercised any acts of possession thereover, and denies generally and specifically each and every other allegation therein contained.”
9. It should be remembered that many of the issues in this case were raised by the answer and reply. We do not understand the plaintiff by her reply intended to deny that Alex Smith was the duly qualified and acting guardian at the time of making the guardian’s sale of the real estate involved herein. Neither did we obtain any information from the briefs, or any of the proceedings in the case,' that such question was made an issue. It is now claimed that the date of the filing of the order of discharge of the guardian was prior to the sale of the real estate. We have before us only a copy of the order approving the final account of the guardian and discharging that official, made as we understand by consent of counsel without the certificate of the clerk, or as it is termed, “copied into the record.” It appears to be a copy of the original order, and not a transcript of the County Court journal entry, and bears no date, which probably plainly appears in the court’s journal. In so far as we are able to discern from the record there is a clerical error in the copy *495of the date of the filing of the order, as the guardian acted as such for a long time after that date, was recognized as, and stated by the County Court to be such official, in various proceedings in the guardianship matter. Alex Smith filed an annual account of his transactions as guardian more than a year after the date upon which the claim of his discharge is based. The matter is not an issue. It comes too late for further consideration. The record shows that the County Court had complete jurisdiction to authorize the sale of the real estate in question by the guardian of the minors named, and the sale was valid as held in our former opinion.
Counsel for plaintiff urges a reconsideration of the questions relating to the sale of the land made by Arley Acton as administrator of the estate of Frank Cammann, deceased, the father of the minor heirs, Maude and Monna Cammann. Strong argument is made in regard to the distinction between actual fraud and constructive fraud on the part of the administrator in the matter of such a sale. In our former memorandum we intended to hold, and wish to make it clear, that the record plainly shows both actual and legal fraud in the matter, on the part of Arley Acton as such administrator; hence the distinction becomes-unimportant. The plaintiff, the wife of the administrator and the purchaser, must have had knowledge of the main facts of the transaction. A quotation from a note in 26 C. J. 1059, seems apropos:
“ Fraud is kaleidoscopic, infinite. Fraud being infinite and taking on protean form at will, were courts to cramp themselves by defining it with a hard-and-fast definition, their jurisdiction would be cunningly circumvented at once by new schemes beyond the definition. Messieurs, the fraud-feasors, would like nothing half so well as for courts to say they would *496go thus far and no further, in its pursuit.” Stonemets v. Head, 248 Mo. 243, 263 (154 S. W. 108).
“If there were a technical definition of fraud, and everything must come within the scope of its words before the law could deal with it as fraud, the very definition would give to the crafty just what they wanted, for it would tell precisely how to avoid the grasp of the law.” 2 Parsons on Contracts, p. 769 (quote Winter v. Bandel, 30 Ark. 362, 373).
No good purpose would be served by further discussion of the case.
The petition for rehearing is denied.
Rehearing Denied.